Citation Nr: 1734262	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  09-07 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California



THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hypothyroidism, to include as secondary to hepatitis, has been received.

2.  Entitlement to service connection for hypothyroidism, including as secondary to hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant  and his wife.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, had honorable active duty service from February 1957 to January 1960, and from July 1964 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO, inter alia, declined to reopen the Veteran's claims for service connection for hypothyroidism and for hepatitis.  In November 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

In July 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In March 2015, the Board denied the Veteran's requests to reopen the previously denied claims for service connection for hypothyroidism and hepatitis.  The Veteran timely appealed the March 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Memorandum Decision, the Court vacated the Board's decision and remanded the matters to the Board for further proceedings consistent with the Memorandum Decision.

In January 2017, the Board reopened the claim for service connection for hepatitis, and remanded the de novo  service connection claim for that disability, as well as the petition to reopen the claim for service connection for hypothyroidism, for additional evidentiary development.

In a July 2017 rating decision, the agency of original jurisdiction (AOJ) granted service connection for hepatitis, and assigned a zero percent (noncompensable)rating effective March 30, 2007.  That action resolved the claim for service connection for hepatitis, and, to date, the Veteran has not appealed either the   disability rating or effective date assigned., 

Also in July 2017,  after accomplishing further action, the AOJ  denied service connection for hypothyroidism (as reflected in a  supplemental statement of the case (SSOC)).. 

As regards characterization of the appeal, the Board notes that, regardless of the AOJ's  actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett  v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and,  in view of the  favorable decision on the request to reopen-the  Board has characterized the appeal as now encompassing both matters set forth on the title page.

While the Veteran previously had a paper claims file, this  appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and  38 C.F.R. § 20.900 (c) (2016).

The Board's decision reopening the claim for service connection for hypothyroidism is set forth below.  The de novo claim for service connection for hypothyroidism is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a May 2005 rating decision, the RO declined to reopen a previously denied  claim for service connection for hypothyroidism; after receiving notice of the denial, the Veteran initiated, but did not perfect an appeal as to the May 2005 denial,  and no pertinent exception to finality applies.

3.  New evidence added to the record since the May 2005 denial  relates to an unestablished fact necessary to substantiate the claim for service connection for hypothyroidism, and, when considered along with other evidence of record, provides a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision in which the RO declined to reopen a previously denied claim for service connection for hypothyroidism is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence to reopen the service connection claim for hypothyroidism has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, in connection with the current claim, VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of this matter,  given the fully favorable nature of the Board's decision.

At the time of the prior denial and currently, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

The record reflects the RO initially denied the Veteran service connection for hypothyroidism in November 2000.  The evidence then of record consisted of the Veteran's service treatment records, VA outpatient treatment records dated in 1998, and a medical report dated in 1998, none of which reference any complaints, diagnosis or treatment for a thyroid condition.  The RO denied the claim, noting the absence of evidence that the claimed condition was incurred or aggravated during service. 

After receiving notice of the denial, the Veteran filed an NOD in January 2001 and an SOC was issued in June 2002.  However, the Veteran did not perfect his appeal with the filing of a  substantive appeal or request an extension of time to do so.  .  See 38 C.F.R. §§ 20,200, 20.302 (2000, 2014).  No further communication regarding the matter of his entitlement to service connection for hypothyroidism was received until November 2004, when VA received his application to reopen his claim.  

In May 2005, the RO denied the Veteran's request to reopen the previously denied claims for service connection for hypothyroidism.  As noted by the RO, the additional evidence received since the prior denial included more recent VA treatment records documenting the claimed condition many years post service, but including nothing relating either condition to service.  Although notified of the denial in a May 2005 letter, the Veteran did not initiate an appeal.  In fact, no further communication from the Veteran regarding the matter of his entitlement to service connection for hypothyroidism was received until March 2007, when VA received his application to reopen his claim.  

Therefore, the May 2005 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c);38 C.F.R. §§ 3.104, 20.302, 20.1103.  Notably, no pertinent exception to finality applies to the May 2005 rating decision.  No new and material evidence pertinent to the matter of service connection for hypothyroidism was received during the remainder of the appellate period following notice of the May 2005 denial; while VA treatment records were received in October 2006, this was not within the remainder of the applicable appeal  period for  the May 2005 denial.  See 38 C.F.R. § 3.156(b).  Moreover, additional service records have not  been received at any time, requiring readjudication of either claim.  See 38 C.F.R. § 3.156 (c).  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

With regard to the previously denied claim for hypothyroidism, new evidence includes treatment records containing current diagnoses of hypothyroidism.  The record also contains lay statements, dated in May and November 2015, in which the Veteran asserts that his hypothyroidism is related to his now service-connected hepatitis, including the treatment provided for hepatitis.  The Veteran argued that, in 1969, radio isotopes were used to look at possible damage to his liver, which destroyed his thyroid in the process, causing him to take medications for his thyroid for the rest of his life.  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.

Given the "low threshold" standard of Shade, and presuming the credibility of the evidence, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156 (a), warranting reopening of service connection for hypothyroidism.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Hence, the Board finds that  additional evidence received since the May 2005 denial, discussed above, constitutes  new and material to reopen the claim for service connection for hypothyroidism.


ORDER

As new and material evidence to reopen the claim for service connection for hypothyroidism has been received, to this extent only, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the matter remaining on appeal is warranted.


In May 2017, the AOJ  provided the Veteran with a VA examination to obtain an etiology regarding his hypothyroidism.    The examining physician's assistant stated, "Veteran also has a history of hypothyroidism since 1969 (per pt).  On review of medical literature, hypothyroidism is not caused by or proximately due to hepatitis A or hepatitis B or to a hepatic photoscan done in 1968 during the evaluation of Veteran's hepatitis."

This opinion is deficient.  First, the opinion is lacking in rationale specific to this Veteran.  Second, the examiner did not explicitly provide an opinion as to whether the Veteran's hypothyroidism was aggravated by the Veteran's service-connected hepatitis.  The Board notes that a secondary service connection claim encompasses direct causation as well as aggravation.  See 38 C.F.R. § 3.310;  Allen v. Brown, 7 Vet. App. 439, 448 (1995) An opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

Under these circumstances, the Board finds that the medical evidence currently of record does not adequately resolve the service connection claim for hypothyroidism, and that a remand of this matter to obtain an appropriate etiology opinion-based on full consideration of the Veteran's medical history and assertions, and supported by complete, clearly stated rationale-is  warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  .See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that the examination obtained or opinion provided is  adequate for purposes of the determination being made).

Accordingly, the AOJ should arrange for the Veteran to undergo further examination, preferably, by an appropriate physician.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the reopened claim.   See 38 C.F.R. § 3.655 (b) ((2016). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to  ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

With respect to VA records, the claims file includes records of VA medical treatment dated up to June 2017.  Hence, the AOJ should obtain and associate with the claims file all outstanding, pertinent records of evaluation/and or treatment of the Veteran's hypothyroidism since June 2017, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014; but see 38 U.S.C.A. § 5103 (b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since June 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of his hypothyroidism.  

The entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following examination of the Veteran, and review of the claims file, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's hypothyroidism:

(a)  had its onset during service or is otherwise medically related to service, to include the use of radio isotopes, as alleged; or, if not

(b) was caused OR is or has been  aggravated (worsened beyond natural progression) by his service-connected hepatitis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying (to the extent possible) the baseline level of disability prior to the aggravation) 

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions.  In this regard, the physician is advised that the Veteran is competent to report matters within his own personal knowledge, such as symptoms and events, and that any lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.


6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completion of the above-requested development, and any other notification or development deemed warranted, adjudicate the remaining claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the de novo service connection claim  et in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC  that includes clear reasons and bases for all determinations, and afford then an appropriate opportunity for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may submit additional evidence and argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


